295 Md. 528 (1983)
456 A.2d 930
THE FIRESTONE TIRE AND RUBBER COMPANY
v.
JAMES H. CANNON T/A CANNON TRUCKING ET AL.
[No. 1 (Adv.), September Term, 1983.]
Court of Appeals of Maryland.
Decided March 8, 1983.
The cause was submitted to MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.
PER CURIAM:
The petition for writ of certiorari having been granted, the judgment of the Court of Special Appeals affirming the judgment of the Circuit Court for Talbot County in Firestone Tire & Rubber Co. v. Cannon, 53 Md. App. 106, 452 A.2d 192 (1982) is affirmed for the reasons set forth in the opinion of Judge Wilner.
Judgment of the Court of Special Appeals affirmed.
Costs to be paid by the petitioner.